Citation Nr: 1431355	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  97-12 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from June 1960 to March 1965.

This matter initially came before the Board of Veterans' Appeals (hereinafter Board) on appeal from a September 1995 rating decision of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.  

On October 9, 2001, the Veteran appeared at the Los Angeles RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC. A transcript of the videoconference hearing is of record.  

In April 2002, the Board denied service connection for PTSD. In a January 2003 Order, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's April 2002 decision and remanded the matter to the Board for readjudication consistent with the Veterans Claims Assistance Act of 2000 (VCAA). In September 2003, the Board remanded the claim of service connection for PTSD for further development.  

In September 2005, the Board again denied the Veteran's claim of entitlement to service connection for PTSD. The Veteran then appealed this decision to the Court.  A Joint Motion for Remand was submitted in July 2007; and, in July 2007 the Court issued an order granting the motion, vacating the September 2005 Board decision and the matter was remanded to the Board for readjudication consistent with the motion. In January 2009, the Board remanded the claim of service connection for PTSD for further development.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that VA must consider alternative disorders within the scope of an initial claim for service connection for a specific disorder. In light of the Clemons doctrine, the Board construes the appellant's claim broadly and now bifurcates the claim as reflected on the title page. Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces. See also Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.  

A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). In the January 2009 remand, the Board noted that in the July 2007 order, the Court (adopting the Joint Motion for Remand (JMR)) found that VA failed to inform the Veteran that it would be his responsibility to provide corroborative evidence that supported his assertions regarding his claimed in-service PTSD stressors. Thus, the Veteran was not adequately advised of the types of information that might verify his claimed in-service stressors.  See e.g., Garlejo v. Derwinski, 2 Vet. App. 619, 620-21 (1992) (concluding that VA breached its duty to assist the appellant by neglecting to inform him that he could ask fellow soldiers to write letters in support of his claim); Sizemore v. Principi, 18 Vet. App. 264, 270 (2004) (finding that VA fails to discharge duty to inform veteran claiming service connection for PTSD when it does not "advise the appellant that he could submit corroboration in the form of buddy statements as to some of the occurrences that he alleged were in-service stressors). 

To that end, the Board instructed the RO to review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA by issuing the Veteran an additional notification letter. Specifically, the Board instructed that the notification letter should inform the Veteran of the elements of a PTSD claim; (a) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim for the benefit sought; (b) inform the Veteran about the information and evidence that VA will seek to provide; (c) inform the Veteran about the information and evidence he is expected to provide; and (d) request that the Veteran provide any evidence in his possession that pertains to the claim. Review of the record reveals that while the RO did send additional notification letters in August 2009 and December 2012, the notification letters did not specifically advise the Veteran that it would be his responsibility to provide corroborative evidence that supported his assertions regarding his claimed in-service PTSD stressors and did not inform the Veteran of the elements of a PTSD claim. Remand is needed to correct this deficiency.

Accordingly, the case is REMANDED for the following action:

1. The RO must issue the Veteran an additional notification letter in compliance with VCAA. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. The letter should: (a) inform the Veteran about the information and evidence not of record that is necessary to substantiate his claims; (b) inform the Veteran about the information and evidence that VA will seek to provide;and  (c) inform the Veteran about the information and evidence he is expected to provide. Further, the notification letter should include an explanation as to the information or evidence needed to establish a disability rating and effective date for the benefits sought. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
 
Specifically, the letter must inform the Veteran that there are particular requirements for establishing entitlement to service connection for PTSD that are separate from those for establishing service connection generally. Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor. 38 C.F.R. § 3.304(f).

As to requirement number 2, the Veteran should be informed that it is ultimately his responsibility to provide corroborative evidence that supports his assertions regarding his claimed in-service PTSD stressors. He should be informed that such corroborating evidence could be in the form of buddy statements as to the occurrences that he alleged were in-service stressors 

2.  After completing all indicated development, the RO should readjudicate the claims for entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include schizophrenia in light of all the evidence of record. If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



